

116 S2000 RS: U.S.-Greece Defense and Interparliamentary Partnership Act of 2021
U.S. Senate
2021-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 90117th CONGRESS1st SessionS. 2000IN THE SENATE OF THE UNITED STATESJune 9, 2021Mr. Menendez (for himself, Mr. Rubio, Mr. Van Hollen, Mr. Coons, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJune 24, 2021Reported by Mr. Menendez, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo promote the United States-Greece defense partnership, and for other purposes.1.Short titleThis Act may be cited as the U.S.-Greece Defense and Interparliamentary Partnership Act of 2021.2.FindingsCongress makes the following findings:(1)The United States and Greece are strong allies in the North Atlantic Treaty Organization (NATO) and have deepened their defense relationship in recent years in response to growing security challenges in the Eastern Mediterranean region.(2)Greece participates in several NATO missions, including Operation Sea Guardian in the Mediterranean and NATO’s mission in Kosovo.(3)The Eastern Mediterranean Security and Energy Partnership Act (title II of division J of Public Law 116–94), authorized new security assistance for Greece and Cyprus, lifted the United States prohibition on arms transfers to Cyprus, and authorized the establishment of a United States-Eastern Mediterranean Energy Center to facilitate energy cooperation among the United States, Greece, Israel, and Cyprus.(4)The United States has demonstrated its support for the trilateral partnership of Greece, Israel, and Cyprus through joint engagement with Cyprus, Greece, Israel, and the United States in the 3+1 format.(5)The United States and Greece have held Strategic Dialogue meetings in Athens, Washington DC, and virtually, and have committed to hold an upcoming Strategic Dialogue session in 2021 in Washington, DC.(6)In October 2019, the United States and Greece agreed to update the U.S.-Greece Mutual Defense Cooperation Agreement, and the amended agreement officially entered into force on February 13, 2020.(7)The amended Mutual Defense Cooperation Agreement provides for increased joint United States-Greece and NATO activities at Greek military bases and facilities in Larissa, Stefanovikeio, Alexandroupolis, and other parts of central and northern Greece, and allows for infrastructure improvements at the United States Naval Support Activity Souda Bay base on Crete. (8)In October 2020, Greek Foreign Minister Nikos Dendias announced that Greece hopes to further expand the Mutual Defense Cooperation Agreement with the United States.(9)The United States Naval Support Activity Souda Bay serves as a critical naval logistics hub for the United States Navy’s 6th Fleet.(10)In June 2020, United States Ambassador to Greece Geoffrey Pyatt characterized the importance of Naval Support Activity Souda Bay as our most important platform for the projection of American power into a strategically dynamic Eastern Mediterranean region. From Syria to Libya to the chokepoint of the Black Sea, this is a critically important asset for the United States, as our air force, naval, and other resources are applied to support our Alliance obligations and to help bring peace and stability..(11)During a September 2020 visit to Souda Bay, then-Secretary of State Mike Pompeo announced that the USS Hershel Woody Williams, the second of a new class of United States sea-basing ships, will be based out of Souda Bay, the first permanent United States naval deployment at the base.(12)The United States cooperates with the Hellenic Armed Forces at facilities in Larissa, Stefanovikeio, and Alexandroupolis, where the United States Armed Forces conduct training, refueling, temporary maintenance, storage, and emergency response.(13)The United States has conducted a longstanding International Military Education and Training program with Greece, and the Government of Greece has committed to provide $3 for every dollar invested by the United States in the program.(14)Greece’s defense spending in 2020 amounted to an estimated 2.68 percent of its gross domestic product (GDP), exceeding NATO’s 2 percent of GDP benchmark agreed to at the 2014 NATO Summit in Wales.(15)In September 2020, Greek Prime Minister Kyriakos Mitsotakis announced plans to modernize all three branches of the Hellenic Armed Forces, which will strengthen Greece’s military position in the Eastern Mediterranean.(16)The modernization includes upgrades to the arms of all three branches, including new anti-tank weapons for the Hellenic Army, new heavy-duty torpedoes for the Hellenic Navy, and new guided missiles for the Hellenic Air Force.(17)The Hellenic Navy also plans to upgrade its four MEKO 200HN frigates and purchase four new multirole frigates of an undisclosed type, to be accompanied by 4 MH–60R anti-submarine helicopters.(18)The Hellenic Air Force plans to upgrade 84 of its fleet of F–16 jets to the F–16 Viper variant by 2027 and has expressed interest in participating in the F–35 Joint Strike Fighter program.(19)The United States ejected Turkey from the F–35 Joint Strike Fighter Program in July 2019 as a result of its purchase of the Russian S–400 air defense system. Eight F–35 Joint Strike Fighters were produced for Turkey but never delivered as a result of its ejection from the program.3.Sense of CongressIt is the sense of Congress that—(1)Greece is a pillar of stability in the Eastern Mediterranean region and the United States should remain committed to supporting its security and prosperity;(2)the 3+1 format of cooperation among Cyprus, Greece, Israel, and the United States has been a successful forum to cooperate on energy issues and should be expanded to include other areas of common concern to the members; (3)the United States should increase and deepen efforts to partner with and support the modernization of the Greek military;(4)it is in the interests of the United States that Greece continue to transition its military equipment away from Russian-produced platforms and weapons systems through the European Recapitalization Investment Program;(5)the United States Government should continue to deepen strong partnerships with the Greek military, especially in co-development and co-production opportunities with the Greek Navy;(6)the naval partnership with Greece at Souda Bay and Alexandroupolis is mutually beneficial to the national security of the United States and Greece;(7)the United States should support the sale of F–35 Joint Strike Fighters to Greece to include those F–35 aircraft produced for but never delivered to Turkey as a result of Turkey’s exclusion from the program due to its purchase of the Russian S–400 air defense system;(8)the United States Government should continue to invest in International Military Education and Training (IMET) programs in Greece;(9)the United States Government should support joint maritime security cooperation exercises with Cyprus, Greece, and Israel;(10)in accordance with its legal authorities and project selection criteria, the United States Development Finance Corporation should support private investment in strategic infrastructure projects in Greece, to include shipyards and ports that contribute to the security of the region and Greece’s prosperity;(11)the Mutual Defense Cooperation Agreement with Greece should be extended and include deepened partnerships at Greek military facilities throughout the country, and, as appropriate and necessary, the United States should partner with Greece in order to increase rotational deployments and presences of forward-based troops at Greek bases; (12)the United States Government should restore congressionally appropriated military construction funds for construction projects at Naval Support Activity Souda Bay focused on a warehouse storage facility and an airport passenger terminal; and(13)the United States Government should establish the United States-Eastern Mediterranean Energy Center as authorized in the Eastern Mediterranean Energy and Security Partnership Act of 2019. 4.Authorization of appropriations for European Recapitalization Incentive ProgramThere is authorized to be appropriated for the Department of State $25,000,000 for each of fiscal years 2022 through 2026 for European Recapitalization Incentive Program (ERIP) assistance to Greece to assist the country in meeting its defense needs and transitioning away from Russian-produced military equipment.5.Sense of Congress on loan programIt is the sense of Congress that—(1)as appropriate, the United States Government should provide direct loans to Greece for the procurement of defense articles, defense services, and design and construction services pursuant to the authority of section 23 of the Arms Export Control Act (22 U.S.C. 2763) to support the further development of Greece’s military forces; and(2)such loans should be considered an additive security partnership tool, and not a substitute for European Recapitalization Incentive Program assistance.6.Expedited excess defense articles transfer program(a)In generalDuring fiscal years 2022 through 2026, the delivery of excess defense articles to Greece shall be given the same priority as that given other countries and regions under section 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(c)(2)).(b)ReportDuring each fiscal year listed in subsection (a), the Secretary of Defense, with the concurrence of the Secretary of State, shall report not later than October 31 to the appropriate congressional committees and the Committees on Armed Services of the Senate and the House of Representatives on Greece’s defense needs and how the United States will seek to address such needs through transfers of excess defense equipment to Greece for that fiscal year.7.Delivery of F–35 joint strike fighter aircraft to GreeceThe President is authorized to expedite delivery of any future F–35 aircraft once Greece is prepared to move forward with such a purchase on such terms and conditions as the President may require. Such transfer shall be submitted to Congress pursuant to the certification requirements under section 36 of the Arms Export Control Act (22 U.S.C. 2776). 8.IMET cooperation with Greece(a)Authorization of appropriationsThere is authorized to be appropriated to the Department of State $1,000,000 for each of fiscal years 2022 through 2026 for International Military Education and Training (IMET) assistance for Greece. The assistance shall be made available for the following purposes:(1)Training of future leaders.(2)Fostering a better understanding of the United States.(3)Establishing a rapport between the United States Armed Forces and Greece’s military to build partnerships for the future.(4)Enhancement of interoperability and capabilities for joint operations.(5)Focusing on professional military education, civilian control of the military, and protection of human rights.9.Cyprus, Greece, Israel, and the United States 3+1 Interparliamentary Group(a)EstablishmentThere is established a group, to be known as the Cyprus, Greece, Israel, and the United States 3+1 Interparliamentary Group, to serve as a legislative component to the 3+1 process launched in Jerusalem in March 2019.(b)MembershipThe Cyprus, Greece, Israel, and the United States 3+1 Interparliamentary Group shall include a group of not more than 6 United States Senators, to be known as the United States group, who shall be appointed jointly by the majority leader and the minority leader of the Senate.(c)MeetingsNot less frequently than once each year, the United States group shall meet with members of the 3+1 group to discuss issues on the agenda of the 3+1 deliberations of the Governments of Greece, Israel, Cyprus, and the United States to include maritime security, defense cooperation, energy initiatives, and countering malign influence efforts by the People's Republic of China and the Russian Federation. 10.Appropriate congressional committeesIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. 1.Short titleThis Act may be cited as the U.S.-Greece Defense and Interparliamentary Partnership Act of 2021.2.FindingsCongress makes the following findings:(1)The United States and Greece are strong allies in the North Atlantic Treaty Organization (NATO) and have deepened their defense relationship in recent years in response to growing security challenges in the Eastern Mediterranean region.(2)Greece participates in several NATO missions, including Operation Sea Guardian in the Mediterranean and NATO’s mission in Kosovo.(3)The Eastern Mediterranean Security and Energy Partnership Act (title II of division J of Public Law 116–94), authorized new security assistance for Greece and Cyprus, lifted the United States prohibition on arms transfers to Cyprus, and authorized the establishment of a United States-Eastern Mediterranean Energy Center to facilitate energy cooperation among the United States, Greece, Israel, and Cyprus.(4)The United States has demonstrated its support for the trilateral partnership of Greece, Israel, and Cyprus through joint engagement with Cyprus, Greece, Israel, and the United States in the 3+1 format.(5)The United States and Greece have held Strategic Dialogue meetings in Athens, Washington D.C., and virtually, and have committed to hold an upcoming Strategic Dialogue session in 2021 in Washington, D.C.(6)In October 2019, the United States and Greece agreed to update the United States-Greece Mutual Defense Cooperation Agreement, and the amended agreement officially entered into force on February 13, 2020.(7)The amended Mutual Defense Cooperation Agreement provides for increased joint United States-Greece and NATO activities at Greek military bases and facilities in Larissa, Stefanovikio, Alexandroupolis, and other parts of central and northern Greece, and allows for infrastructure improvements at the United States Naval Support Activity Souda Bay base on Crete. (8)In October 2020, Greek Foreign Minister Nikos Dendias announced that Greece hopes to further expand the Mutual Defense Cooperation Agreement with the United States.(9)The United States Naval Support Activity Souda Bay serves as a critical naval logistics hub for the United States Navy’s 6th Fleet.(10)In June 2020, United States Ambassador to Greece Geoffrey Pyatt characterized the importance of Naval Support Activity Souda Bay as our most important platform for the projection of American power into a strategically dynamic Eastern Mediterranean region. From Syria to Libya to the chokepoint of the Black Sea, this is a critically important asset for the United States, as our air force, naval, and other resources are applied to support our Alliance obligations and to help bring peace and stability..(11)During a September 2020 visit to Souda Bay, then-Secretary of State Mike Pompeo announced that the USS Hershel Woody Williams, the second of a new class of United States sea-basing ships, will be based out of Souda Bay, the first permanent United States naval deployment at the base.(12)The United States cooperates with the Hellenic Armed Forces at facilities in Larissa, Stefanovikio, and Alexandroupolis, where the United States Armed Forces conduct training, refueling, temporary maintenance, storage, and emergency response.(13)The United States has conducted a longstanding International Military Education and Training (IMET) program with Greece, and the Government of Greece has committed to provide $3 for every dollar invested by the United States in the program.(14)Greece’s defense spending in 2020 amounted to an estimated 2.68 percent of its gross domestic product (GDP), exceeding NATO’s 2 percent of GDP benchmark agreed to at the 2014 NATO Summit in Wales.(15)Greece is eligible for the delivery of excess defense articles under section 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(c)(2)). (16)In September 2020, Greek Prime Minister Kyriakos Mitsotakis announced plans to modernize all three branches of the Hellenic Armed Forces, which will strengthen Greece’s military position in the Eastern Mediterranean.(17)The modernization includes upgrades to the arms of all three branches, including new anti-tank weapons for the Hellenic Army, new heavy-duty torpedoes for the Hellenic Navy, and new guided missiles for the Hellenic Air Force.(18)The Hellenic Navy also plans to upgrade its four MEKO 200HN frigates and purchase four new multirole frigates of an undisclosed type, to be accompanied by 4 MH-60R anti-submarine helicopters.(19)The Hellenic Air Force plans to fully upgrade its fleet of F–16 jets to the F–16 Viper variant by 2027 and has expressed interest in participating in the F–35 Joint Strike Fighter program.(20)The United States ejected Turkey from the F–35 Joint Strike Fighter Program in July 2019 as a result of its purchase of the Russian S-400 air defense system. Eight F–35 Joint Strike Fighters were produced for Turkey but never delivered as a result of its ejection from the program.3.Sense of CongressIt is the sense of Congress that—(1)Greece is a pillar of stability in the Eastern Mediterranean region and the United States should remain committed to supporting its security and prosperity;(2)the 3+1 format of cooperation among Cyprus, Greece, Israel, and the United States has been a successful forum to cooperate on energy issues and should be expanded to include other areas of common concern to the members; (3)the United States should increase and deepen efforts to partner with and support the modernization of the Greek military;(4)it is in the interests of the United States that Greece continue to transition its military equipment away from Russian-produced platforms and weapons systems through the European Recapitalization Investment Program;(5)the United States Government should continue to deepen strong partnerships with the Greek military, especially in co-development and co-production opportunities with the Greek Navy;(6)the naval partnerships with Greece at Souda Bay and Alexandroupolis are mutually beneficial to the national security of the United States and Greece;(7)the United States should, as appropriate, support the sale of F–35 Joint Strike Fighters to Greece to include those F–35 aircraft produced for but never delivered to Turkey as a result of Turkey’s exclusion from the program due to its purchase of the Russian S-400 air defense system;(8)the United States Government should continue to invest in International Military Education and Training (IMET) programs in Greece;(9)the United States Government should support joint maritime security cooperation exercises with Cyprus, Greece, and Israel;(10)in accordance with its legal authorities and project selection criteria, the United States Development Finance Corporation should consider supporting private investment in strategic infrastructure projects in Greece, to include shipyards and ports that contribute to the security of the region and Greece’s prosperity;(11)the Mutual Defense Cooperation Agreement with Greece should be extended for a period of five years and include deepened partnerships at Greek military facilities throughout the country, and, as appropriate and necessary, the United States should partner with Greece in order to increase rotational deployments and presences of forward-based troops at Greek bases; (12)the United States Government should restore congressionally appropriated military construction funds for construction projects at Naval Support Activity Souda Bay focused on a warehouse storage facility and an airport passenger terminal that were redirected to United States border wall programs in 2019; and(13)the United States Government should establish the United States-Eastern Mediterranean Energy Center as authorized in the Eastern Mediterranean Energy and Security Partnership Act of 2019. 4.Authorization of appropriations for European Recapitalization Incentive ProgramThere is authorized to be appropriated for the Department of State $25,000,000 for each of fiscal years 2022 through 2026 for European Recapitalization Incentive Program (ERIP) assistance to Greece to assist the country in meeting its defense needs and transitioning away from Russian-produced military equipment.5.Sense of Congress on loan programIt is the sense of Congress that—(1)as appropriate, the United States Government should provide direct loans to Greece for the procurement of defense articles, defense services, and design and construction services pursuant to the authority of section 23 of the Arms Export Control Act (22 U.S.C. 2763) to support the further development of Greece’s military forces; and(2)such loans should be considered an additive security partnership tool, and not a substitute for European Recapitalization Incentive Program assistance.6.Transfer of F–35 joint strike fighter aircraft to GreeceThe President is authorized to expedite delivery of any future F–35 aircraft to Greece once Greece is prepared to move forward with such a purchase on such terms and conditions as the President may require. Such transfer shall be submitted to Congress pursuant to the certification requirements under section 36 of the Arms Export Control Act (22 U.S.C. 2776). 7.Report on expedited excess defense articles transfer programDuring each of fiscal years 2022 through 2026, the Secretary of Defense, with the concurrence of the Secretary of State, shall report not later than October 31 to the appropriate congressional committees and the Committees on Armed Services of the Senate and the House of Representatives on Greece’s defense needs and how the United States will seek to address such needs through transfers of excess defense equipment to Greece for that fiscal year.8.IMET cooperation with Greece(a)Authorization of appropriationsThere is authorized to be appropriated to the Department of State $1,800,000 for each of fiscal years 2022 through 2026 for International Military Education and Training (IMET) assistance for Greece. The assistance shall be made available for the following purposes:(1)Training of future leaders.(2)Fostering a better understanding of the United States.(3)Establishing a rapport between the United States Armed Forces and Greece’s military to build partnerships for the future.(4)Enhancement of interoperability and capabilities for joint operations.(5)Focusing on professional military education, civilian control of the military, and protection of human rights.9.Cyprus, Greece, Israel, and the United States 3+1 Interparliamentary Group(a)EstablishmentThere is established a group, to be known as the Cyprus, Greece, Israel, and the United States 3+1 Interparliamentary Group, to serve as a legislative component to the 3+1 process launched in Jerusalem in March 2019.(b)MembershipThe Cyprus, Greece, Israel, and the United States 3+1 Interparliamentary Group shall include a group of not more than 6 United States Senators, to be known as the United States group, who shall be appointed jointly by the majority leader and the minority leader of the Senate.(c)MeetingsNot less frequently than once each year, the United States group shall meet with members of the 3+1 group to discuss issues on the agenda of the 3+1 deliberations of the Governments of Greece, Israel, Cyprus, and the United States to include maritime security, defense cooperation, energy initiatives, and countering malign influence efforts by the People's Republic of China and the Russian Federation. 10.Appropriate congressional committeesIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. June 24, 2021Reported with an amendment